                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIMI ROSE,                                     :
      Plaintiff,                               :
                                               :
       v.                                      :       CIVIL ACTION NO. 19-CV-0346
                                               :
NORMAN BAEHR, et al.,                          :
    Defendants.                                :

                                              ORDER

       AND NOW, this 8th day of February, 2019, upon consideration of pro se Plaintiff Jimi

Rose’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1), Complaint (ECF No. 2),

and Motion for Marshal Service (ECF No. 3), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the Court’s Memorandum.

       4.      Rose is given leave to file an amended complaint within thirty (30) days of the

date of this Order in the event that he can cure the defects identified in his initial Complaint.

Any amended complaint must identify the defendants in the caption in addition to the body and

shall state the basis for Rose’s claims against each defendant. If Rose does not know the identity

of any of the individuals responsible, he may refer to them as Jane or John Doe. Rose should

attach a copy of the complaint he filed in Rose v. Baehr, Docket No. 18 17580 (Berks Cty.

Common Pleas), to his amended complaint. Upon the filing of an amended complaint, the Clerk

of Court shall not make service until so ORDERED by the Court.
        5.      The Clerk of Court is DIRECTED to furnish Rose with a blank copy of this

Court’s current standard form to be used by a pro se litigant filing a civil action bearing the

above-captioned civil action number. Rose may use this form to file his amended complaint.

        6.      Rose’s Motion for Marshal Service (ECF No. 3) is DENIED without prejudice

at this time.

        7.      If Rose fails to file an amended complaint, his case may be dismissed for failure

to prosecute without further notice.

                                              BY THE COURT:


                                              /s/ Jeffrey L. Schmehl
                                              JEFFREY L. SCHMEHL, J.
